10
11

12
fn

§§
5L4

§§

»15
16
17
18
19
20
21
22
23

24

25

26

27

28

'Case 2:19-mj-Ol449-DUTY Document 1 Filed 04/09/19 Page 1 of 9 Page |D #:1

NICOLA T. HANNA
United States Attorney
PATRICK R. FITZGERALD
Assistant United StateS Attorney
Chief, National Security DiviSiOn
JOHN J. LULEJIAN (Cal. Bar NO. 186783)
ASSiStant United States Attorney
, 1200 United States Courthouse
312 North Spring Street
LOS Angeles, California 90012
Telephone: (213) 894-0721
Facsimile: (213) 894-0141
E~mail: JOhn.Lulejian@uSdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL\DISTRICT OF CALIFORNIA

IN §HE;;MATT§R OF THE Nj. §NJ 0 ? 4 5 §

EXURADITION 01

 

 

` COMPLAINT
ADRTAN ;H§NG CHANG
aka “AdTian Hong,” FOR PROVISIONAL ARREST WITH
aka “sta do Trump,” A VIEW TOWARDS EXTRADITION
aka Matthew chao,” (18 U.S.C. § 3184>; ORDER THEREON
A Eagy:ive Br@m the (FILED UNDER sEAL)

Government Qf the
Kingdom of Spain.

 

 

 

 

TO: Honorable Jacqueline Chooljian

United States Magistrate Judge

Central DiStrict cf California

11 JOHN J. LULEJIAN, being duly Sworn, depose and State that l
am an ASSiStant United States Attorney for the Central DiStrict cf
California and act for the United States in fulfilling its
Obliqations to the Government Of the Kingdom cf Spain pursuant to the
Treaty On Extradition between the United StateS cf America and Spain,
U.S.~Spain, May 29, 1970, 22 U.S.T. 737; the Supplementary Treaty in

Extradition between the United States Of America and Spain, Siqned

January 25, 1975; the Second Supplementary Extradition Treaty between

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-Ol449-DUTY Document 1 Filed 04/09/19 Page 2 of 9 Page |D #:2

the United States of America and the Kingdom of Spain, U.S.~Spain,
Feb. 9, 1998, S. Treaty Doc. No. 102~24 (1992); the Third
Supplementary Treaty between the United States of America and the
Kingdom.of Spain, U.S.-Spain, Mar. 12, 1996, S. Treaty Doc. No. 105-
15 (1997); and the lnstrument on Extradition between the United
States of America and Spain, as contemplated by Article 3(2) of the
Agreement on Extradition between the United States and the European
Union signed 25 June 2003, as to the application of the Treaty on
Extradition between the United States of America and Spain signed May
29, 1970, and the Supplementary Treaties on Extradition signed
January 25, 1975, February 9, 1988 and March 12, 1996, U.S.-Spain,
Dec. 17, 2004 S. Treaty Doc. No. 109~14 (2006), with Annex
(collectively the “Treaty”), with respect to the fugitive, ADRIAN
HONG CHANG, also known as (“aka”) “Adrian Hong,” aka “Oswaldo Trump,”
aka “Matthew Chao” (“HONG CHANG”).

In accordance with Title 18, United States Code, Section 3184, l
charge on information and belief as follows:

l. That Article XI of the Treaty provides for the provisional
arrest and detention of alleged fugitives pending the submission of a
formal request for extradition and supporting documents.

2. That in accordance with Article XI of the Treaty, the
Government of the Kingdom of Spain (“Spain”) has asked the
United States for the provisional arrest of HONG CHANG with a view
towards his extradition.

3. That according to the information provided by the

Government of Spain, HONG CHANG is being prosecuted for the following

offenses:

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

pCasevZ:lQ-mj-Ol449-DUTY Document 1 Filed 04/09/19 Page 3 of 9 Page |D #:3

a. Breaking and Entering, in violation of Articles 202
and 203 of the Spanish Penal Code;

b. lllegal Restraint, in violation of Articles 163 and
165 of the Spanish Penal Code;

c. Threats, in violation of Articles 169 and 171 of the
Spanish Penal Code;

d. Robbery with Violence and Intimidation, in violation
of Articles 237, 241, and 242 of the Spanish Penal Code;

e. Causing Injuries, in violation of Article 147 of the
Spanish Penal Code;

f. Falsifying a Document, in violation of Articles 390
and 392 of the Spanish Penal Code; and

g. Being a Member of Criminal Organization, in violation
of Article 570 bi§ of the Spanish Penal Code,

4. That on or about April 2, 2019, Judge Jose de 1a Mata Amaya
of the Central Court of lnvestigation No. 5, National High Court, in
Madrid, Spain, issued a warrant for HONG CHANG’s arrest.

5. That the offenses for which HONG CHANG’s provisional arrest
are sought were committed within the jurisdiction of Spain and are
covered by Article 11 of the Extradition Treaty.

6. That the warrant was issued on the basis of the following

facts:

a. On or about February 7, 2019, HONG CHANG visited the
Embassy of the Democratic People’s Republic of North Korea in Madrid,
Spain (“the Embassy”). While there, HONG CHANG, posing as a
businessman named “Matthew Chao,” spoke with Y.S.S., the Embassy’s

Chargé d’affaires.

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case2:19-mj-01449-DUTY Document 1 Filed 04/09/19 Page 4 of 9 Page |D #:4

b. Approximately two weeks later, on or about
February 22, 2019, at approximately 5:00 p.m,, as recorded on a
surveillance camera, HONG CHANG, called at the door of the Embassy,
and again asked to see Y.S.S. At the time, S.J.C., H.R.Y., and
S.G.J. were working in the Embassy’s garden. S.J.C. opened the door,
allowed HONG CHANG to enter the Embassy grounds, and asked him to
wait on a bench in the patio while he went to find Y.S.S.

c. When S.J.C. stepped away to find Y.S.S., HONG CHANG
opened the door and allowed six individuals carrying knives, iron
bars, machetes, and imitation handguns (collectively, “HONG CHANG's
group”) to enter the Embassy grounds. Members of HONG CHANG’s group
struck S.J.C., H.R.Y., and S.G.J., restrained them using shackles and
cables, placed a bag over S.J.C.’s head, and took the three men to
the Embassy’s meeting room. Members of HONG CHANG’s group also
attacked and hit Y.S.S., and took him to a bathroom where they tied
his hands behind his back, placed a bag over his head, and threatened
him with iron bars and imitation handguns. Approximately,»30 minutes
later, members of HONG CHANG’s group took Y.S.S. to the Embassy’s
meeting room to join the other captives.

d. At the time of the attack, Y.S.S.’s wife and their
eight~year-old son were in a locked bedroom. Members of HONG CHANG’s
group forced the locked door open and entered the bedroom. Although
they did not restrain Y.S.S.’s wife or son, a member of HGNG CHANG’s
group remained on guard to prevent either of them from leaving.

e. At the time of the attack, S.G.J.’s wife was on the
top~floor of the Embassy, and hearing the commotion downstairs, she
locked herself inside a room. When she heard hammering at the locked
door, S.G.J.’s wife attempted to escape via the room’s terrace; but

4

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case)2:19-mj-01449-DUTY Document 1 Filed 04/09/19 Page 5 of 9 Page |D #:5

in doing so, fell to the ground. Despite sustaining various
injuries, she was able to leave the Embassy oompound. Once she was
on the street, a passerby helped her and requested police and medical
assistance.

f. When the police arrived, S.G.J.’s wife told them about
the attack on the Embassy. After establishing a security perimeter,
three police officers approached the Embassy and knocked on the front
door, HONG CHANG, wearing a pin bearing the face of the North Korean
president on his jacket lapel and representing himself as a person in
authority at the Embassy, answered the door, HONG CHANG informed the
police that there was no problem in the Embassy and that if a person
of North Korean nationality had been injured, the police needed to

inform the Consulate officially.

g. lnside the Embassy, three members of HONG CHANG’s
group took Y.S.S. to the basement. Two of the members of HONG
CHANG’s group identified themselves as belonging to a human rights
association or movement for the liberation of North Korea and urged

the captive Charge d’affaires to leave North Korea. When Y.S.S. told

 

them that he would not betray or desert his country, all but one of
the members of HONG CHANG's group left the basement. Shortly
thereafter, members of HONG CHANG’s group tied up Y.S.S. and placed a
bag over his head.

h. For several hours, the captives inside the Embassy,
except for Y.S.S.’s wife and son, remained bound. At times, members
of HONG CHANG's group struck the captives. Members of HONG CHANG’s
group also systematically searched the Embassy. During the search,

they seized a couple of pen drives, two computers, two hard drives

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

_Case72:19-mj-01449-DUTY Documentl Filed`O4/09/19 Page60f9 Page|D#:€

(one of which was used for storing images from the security cameras)
and a mobile telephone.

i. At approximately 9:40 p.m., five of the members of
HONG CHANG’s group left the Embassy in three Embassy vehicles.
Spanish authorities later found these vehicles abandoned at different
locations in Madrid.

j. HONG CHANG, using the alias “Oswaldo Trump,” arranged
for an Uber to take him to nearby Toledo, Spain. At approximately
9:30 p.m., the requested Uber parked near police in front of the
Embassy. However, at approximately 9:40 p.m., “Oswaldo Trump”
cancelled his Uber service. Approximately six minutes later,
“Oswaldo Trump” booked a new Uber service with a pick-up at an
address near the rear of the Embassy. HONG CHANG and the remaining
member of his group left the Embassy through the rear.

k. At approximately 9:50 p.m., three North Korean
students approached the Embassy. When one of the students called at
the front door and received no response, he jumped over the fence and
went to assist the captives, most of whom still were tied up.

Shortly thereafter, Y.S.S; allowed the police to enter the Embassy
premises and investigate the incident. Adjacent to the rear of the
Embassy, the police discovered an ltalian identity card in the name
“Matthew Chao,” bearing a photograph of a person resembling HONG
CHANG, which Spanish authorities have determined is a forgery. In
addition, the police discovered four machetes, imitation pistols,
cable ties, and defensive spray. Spanish authorities have determined
that HONG CHANG purchased the items from a store in Madrid that sells

defense and security equipment on the morning of the Embassy attack.

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case*2:19-mj-01449-DUTY Document 1 Filed 04/09/19 Page 7 of 9 Page |D #:7

l. The following day, February 23, 2019, HONG CHANG
arrived in the United States from Lisbon, Portugal. Spanish
authorities determined that on that same day, “Oswaldo Trump” used an
Uber service to travel from Newark Liberty lnternational Airport in
New Jersey to New York.

m. on February 27, 2019, HoNG cHANc met with
representatives from the Federal Bureau of lnvestigation (“FBI”) in
New York. During that meeting, HONG CHANG admitted that he, with
others, had carried out the raid on the North Korean Embassy in Spain
days before. HONG CHANG also provided details of the attack.
However, HONG CHANG claimed that he and the other individuals were
carrying, but did not display, knives and Airsoft pistols, He also
turned over to the FBI items seized from the Embassy.

7. That 1 am informed and believe that HONG CHANG is a Mexican
national and a Legal Permanent Resident of the United States.
According to records obtained by Spanish authorities, “Adrian Hong”
stayed at a hotel in Madrid, presented a Mexican passport
(No. *****1009) as identification, and paid his bill with an American
Express card associated with what appears to be a business address in
Los Angeles, California. Hotel security images show HONG CHANG at
the hotel. Following the Embassy attack, “Adrian Hong” did not
return to the hotel, but instead contacted the hotel and requested
that they send his belongings to an address in Los Angeles,
California, that he claimed was his residence. HONG CHANG later
contacted the hotel and said that someone would pick up his
belongings on February 26, 2019.

8. Although HONG CHANG has not revealed his current
whereabouts to law enforcement, law enforcement has determined that

7

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-01449-DUTY Document 1 Filed 04/09/19 Page 8 of 9 Page |D #:8

HONG CHANG resides at an address in Los Angeles different than the
residential address that he gave to the hotel. According to the
California Department of Motor Vehicles, HONG CHANG's California
Driver’s License (Number ****9764) lists his address as one
identified by law enforcement. Public database searches also confirm
that this second address is a residence associated with HONG CHANG.
Further, on or about April 9, 2019, law enforcement saw HONG CHANG at
this second address. Accordingly, law enforcement believes that HONG
CHANG may be found within the Central District of California.

9. That the Government of the Spain has represented that it
will submit a formal request for extradition supported by the
documents specified in the Extradition Treaty, within the time
required under the Extradition Treaty.

10. That HONG CHANG would be likely to flee if he learned of
the existence of a warrant for his arrest.

WHEREUPON, complainant requests that a warrant be issued, based
on probable cause, pursuant to Title 18, United States Code,

Section 3184, for the arrest of HONG CHANG and the extradition treaty
between the United States and Spain, and that this complaint and the

warrant be placed under the seal of the Court, except as disclosure

\\
\\
\\
\\
\\
\\
\\
\\

 

10
11
12
13
14
15
16
-17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-01449-DUTY Document 1 Filed 04/09/19 Page 9 of 9 Page |D #:9

is needed for its execution, until such time as the warrant is

executed.

DATED: This 9th day of April, 2019, at Los Angeles, California.

Subscribed and sworn to before
me this Q"j day of April, 2019.

jéGQL!EL\HE GHOOLHF\H

 

UNITED"STATES MAGISTRATE JUDGE

Respectfully submitted,

NICOLA T. HANNA
United States Attorney

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division

/6/

JOHN J. LULEJIAN
Assistant United States Attorney

Attorneys for Complainant
UNITED STATES OF AMERICA

 

